Citation Nr: 1823506	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel







INTRODUCTION

The Veteran had service with the Army National Guard of Texas and had a period of active duty for training (ACDUTRA) from November 18, 1987 to May 6, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Waco, Texas, Regional Office (RO).

The Board notes that the Veteran initially appealed the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and migraine headaches; however, following the issuance of the August 2014 statement of the case, the Veteran did not perfect the appeal.  The September 2014 Substantive Appeal Form 9 specifically limited the appeal to the issues discussed herein.  Thus, the Board does not have jurisdiction over the issues of entitlement to service connection for GERD or migraine headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends his current bilateral knee disabilities are the result of his military service and specifically argues that his knee condition was exacerbated by the continusous heavy lifting in service.  See August 2012 Notice of Disagreement.  In his September 2014 Substantive Appeal he asserts he was injured during a fall during active duty for training.  VA treatment records show the Veteran is currently diagnosed with bilateral patellofemoral compartment syndrome for which he was issued hinged knee braces.

The Veteran's service treatment records contain only his September 1987 entrance examination.  The Veteran has had previous claims before the Board and attempts to locate any additional service treatment records were undertaken and the negative results of those searches were adequately documented.  See March 2015 and August 2014 Board Decisions.

Due to the unavailability of the Veteran's STRs, the Board has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist the Veteran in developing his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Commensurate with this heightened duty to assist, the low threshold set forth by McLendon, and the particular circumstances of this case, the Board finds that the Veteran is entitled to an examination to determine the nature and etiology of his current claimed bilateral knee disability.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, in an April 2012 correspondence, the Veteran requested a copy of his claims file so that he could file a claim with the Social Security Administration.  Those records, if any, are not associated with the claims file and an attempt to obtain them should be made.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA records with the electronic claims file.

2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

3.  When the above records are obtained, to the extent available, schedule the Veteran for a VA examination.  The entire claims file must be reviewed by the examiner in conjunction with any examination deemed necessary.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

For each of the Veteran's current knee disabilities, is it at least as likely as not (probability of at least 50 percent) that the disability is etiologically related to his active military service?  The examiner must comment on the Veteran's report of heavy lifting and a fall during his period of active duty for training.

The examiner must provide a complete rationale for any opinion expressed. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




